DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9-13, 20-21, 23-26, and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over applicant IDS cited Fleischmann et al. (US 20130265220 A1, hereinafter, Fleischmann) in view of Hu et al. (WO 2018076380 A1, hereinafter, Hu.  Examiner will map to US-equivalent and English translated US 2019/0318169 A1).
Regarding claims 1, 13, and 20, Fleischmann teaches a gesture-based manipulation method ([0009], Figs. 6-7 show hand gestures that may be tracked), a non-transitory computer readable medium having instructions stored thereon, executed by a processor ([0059, 0061-0063], Fig. 12,  any machine or machine-readable storage medium  capable of executing a set of instructions (sequential or otherwise) that specify actions to be taken by that machine.), and terminal device  comprising: 
One or more processors (Fig. 11, one or more processors 1110); and
a non-transitory computer-readable storage medium coupled to the processors to store instructions, which when executed by the processors, cause the processors to perform operations ([0059, 0061-0063],Fig. 12,  any machine or machine-readable storage medium  capable of executing a set of instructions (sequential or otherwise) that specify actions to be taken by that machine),  
a  display unit (Figs. 1 and 11) configured to display a target pictur([0016], The tracked movements are used to animate a representation of the hand and fingers, and the animated representation is displayed to the user using a three-dimensional display. Also displayed are one or more virtual objects with which the user can interact); 
an obtaining unit configured to obtain F sets of hand images ([0057] A depth camera 1140 captures a sequence of depth images of a subject or one or more portions of the subject's body, such as one or both hands and/or the head);
 a recognition unit configured to recognize locations of hand knuckles on hands in the F sets of hand images based on the F sets of hand images, to obtain spatial locations of F groups of hand knuckles, wherein spatial locations of any group of hand knuckles are spatial locations of hand knuckles on a hand in a set of hand images, and F is an integer greater than 0 (Fig. 8, [0036], tracking a user’s hands and fingers performed by a tracking module, the hand's contour is tracked from previous frames and matched to the contour of each blob from the current frame. [0037-0038], tracked hand features include the tips of the fingers and the points where the bases of the fingers meet the palm, and any other image data that is detectable. The features detected are used to identify the individual fingers. the 3D points of the fingertips and some of the joints of the fingers may be used to construct a hand skeleton model. The skeleton model may be used to further improve the quality of the tracking and assign positions to joints which were not detected in the earlier stages); and 	
performing, based on the spatial locations of the F groups of hand contours joints of the fingers, a control operation corresponding to the spatial locations of the F groups of hand contours joints of the fingers ([0033], the depth camera captures live video of the movements and tracking algorithms are run on the video to interpret the user's movements. Further processing translates the user's hand/finger movements into gestures, which are used to control the large screen 440 which the user is watching), wherein the control operation is used  to adjust at least one of a location or a form of the virtual object in the target picture ([0040, 0046], a physical simulation may be used such that if the user's hand collides with a virtual object, the virtual object is pushed aside. [0042], he user's hand may be moved perpendicularly, towards and away from the display screen, so as to select virtual objects at different depth levels. Depending on the distance of the user's hand from the physical display screen, virtual objects at corresponding depth levels are shown on the display. [0046], describes a process wherein  a user can grab and manipulate a virtual object);
wherein the performing a control operation corresponding to the spatial locations of the F groups of hand contours joints of the fingers (Figs. 6-7 & 10) comprises: 
determining M gesture types based on the spatial locations of the F groups of hand contours joints of the fingers (Figs. 6-7, [0035-0037], teaches a plurality of gesture types can be determined based on a user’s hand(s), fingers, hand’s contours and features),  including determining at least two gesture types corresponding to the spatial locations of the F groups of hand contours joints of the fingers (Fig. 6, [0035-0037] teach at least two gesture types can be identified based on a user’s hand(s), fingers, hand’s contours and features), wherein M is less than or equal to F, wherein  M is a positive integer, and wherein  F is greater than 1 ([0036-0037], “tracking a user’s hand(s),” for example two “blobs,” wherein M=2 as each hand can make a gesture.  [0037], “features may be the tips of the fingers, the points where the bases of the fingers meet the palm, and any other image data that is detectable.” Tips of fingers = 10.  Points where the bases of the fingers meet the palm = 10. “Any other image data” ≥ 1.  Hence, F ≥ 11), and 	
performing the control operation corresponding to the M gesture types comprises: performing, based on a gesture type change in the at least two gesture types , the control operation corresponding to the at least two  gesture types (Fig. 10).
Fleischmann teaches at [0037] tracking of hand contours joints of the fingers, and the points where the bases of the fingers meet the palm thereby suggesting the knuckles of a hand can be tracked.  Still, examiner relies upon Hu who explicitly discloses recognizing locations of hand knuckles. 
Hu teaches a gesture-based manipulation method ([0009], Figs. 6-7 show hand gestures that may be tracked), comprising: 
recognizing locations of hand knuckles on hands ([0014], The method includes: detecting a knuckle operation on the touchscreen. [0082], when the electronic device detects a knuckle operation, personal identification may be performed based on a knuckle feature, to ensure security of an electronic device operation. an image collection unit in the electronic device captures an image of a human knuckle print, and extracts a region-of-interest (ROI for short) image I.sub.ROI based on local convexity of the knuckle print).
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Fleischmann with Hu such that Fleischmann’s invention recognizes a knuckle location as Hu teaches a knuckle can be used to indicate an input command operation is forthcoming  (Hu, [0084]).
Regarding claims 7, 21, and 26, Fleischmann teaches wherein the performing a control operation corresponding to the spatial locations of the F groups of hand contours joints of the fingers comprises: determining a spatial location change in hand contours joints of the fingers between hand contours joints of the fingers groups based on the spatial locations of the F groups of hand contours joints of the fingers, wherein F is greater than 1; and performing the control operation based on the spatial location change (Fig. 7, [0035-0039]).
Fleischmann teaches at [0037] tracking of hand contours joints of the fingers, and the points where the bases of the fingers meet the palm thereby suggesting the knuckles of a hand can be tracked.  Still, examiner relies upon Hu who explicitly discloses recognizing locations of hand knuckles. 
Hu teaches a gesture-based manipulation method ([0009], Figs. 6-7 show hand gestures that may be tracked), comprising: 
recognizing locations of hand knuckles on hands ([0014], The method includes: detecting a knuckle operation on the touchscreen. [0082], when the electronic device detects a knuckle operation, personal identification may be performed based on a knuckle feature, to ensure security of an electronic device operation. an image collection unit in the electronic device captures an image of a human knuckle print, and extracts a region-of-interest (ROI for short) image I.sub.ROI based on local convexity of the knuckle print).
Regarding claims 9, 23, and 28, Fleischmann teaches wherein the recognizing locations of hand contours joints of the fingers in the F sets of hand images based on the F sets of hand images, to obtain spatial locations of F groups of hand contours joints of the fingers comprises: detecting, based on at least one of a color image or a depth image that are comprised in any set of hand images in the F sets of hand images, a location area in which a hand in the any set of hand images is located ([0037-0038]); and recognizing locations of hand contours joints of the fingers on the hand in the location area based on at least one of the color image and the depth image ([0037-0038]).
Fleischmann teaches at [0037] tracking of hand contours joints of the fingers, and the points where the bases of the fingers meet the palm thereby suggesting the knuckles of a hand can be tracked.  Still, examiner relies upon Hu who explicitly discloses recognizing locations of hand knuckles. 
Hu teaches a gesture-based manipulation method ([0009], Figs. 6-7 show hand gestures that may be tracked), comprising: 
recognizing locations of hand knuckles on hands ([0014], The method includes: detecting a knuckle operation on the touchscreen. [0082], when the electronic device detects a knuckle operation, personal identification may be performed based on a knuckle feature, to ensure security of an electronic device operation. an image collection unit in the electronic device captures an image of a human knuckle print, and extracts a region-of-interest (ROI for short) image I.sub.ROI based on local convexity of the knuckle print).
Regarding claims 10, 24, and 29, Fleischmann teaches the detecting, based on at least one of a color image and a depth image that are comprised in any set of hand images in the F sets of hand images, a location area in which a hand in the any set of hand images is located comprises: detecting, based on a color image comprised in a target set of hand images, a first location area in which a hand in the color image comprised in the target set of hand images is located, wherein the target set of hand images is any set of images in the F sets of hand images ([0025], the cameras may also generate color ("RGB") data, in the same way that conventional color cameras do, and the color data can be combined with the depth data for processing. Figs. 5-8,  [0035-0039, 0055]); and 
the recognizing locations of hand contours joints of the fingers on the hand in the location area based on at least one of the color image and the depth image comprises: 	recognizing, based on a depth image comprised in the target set of hand images, locations of hand knuckles on a hand in a second location area in the depth image, to obtain spatial locations of a group of hand knuckles corresponding to the target set of hand images, wherein the second location area is an area in the depth image corresponding to the first location area, and the depth image and the color image are images obtained by synchronously photographing a same scene (Figs. 5-10, [0035-0037]).
Fleischmann teaches at [0037] tracking of hand contours joints of the fingers, and the points where the bases of the fingers meet the palm thereby suggesting the knuckles of a hand can be tracked.  Still, examiner relies upon Hu who explicitly discloses recognizing locations of hand knuckles. 
Hu teaches a gesture-based manipulation method ([0009], Figs. 6-7 show hand gestures that may be tracked), comprising: 
recognizing locations of hand knuckles on hands ([0014], The method includes: detecting a knuckle operation on the touchscreen. [0082], when the electronic device detects a knuckle operation, personal identification may be performed based on a knuckle feature, to ensure security of an electronic device operation. an image collection unit in the electronic device captures an image of a human knuckle print, and extracts a region-of-interest (ROI for short) image I.sub.ROI based on local convexity of the knuckle print).
Regarding claims 11, 25, and 30, Fleischmann teaches the detecting, based on at least one of a color image and a depth image that are comprised in any set of hand images in the F sets of hand images, a location area in which a hand in the any set of hand images is located comprises: 
detecting, based on a color image comprised in a target set of hand images, a first location area in which a hand in the color image is located, wherein the target set of hand images is any set of images in the F sets of hand images ([0025], the cameras may also generate color ("RGB") data, in the same way that conventional color cameras do, and the color data can be combined with the depth data for processing. Figs. 5-8,  [0035-0039, 0055]); and 
the recognizing locations of hand contours joints of the fingers on the hand in the location area based on at least one of the color image and the depth image comprises: 	recognizing locations of hand contours joints of the fingers on the hand in the first location area based on the color image (Figs. 5-10, [0022], depth, or the distance between the user's hands/fingers and the items with which the user is interacting. [0035-0037]. Examiner notes Fleischmann can detect individual fingers or distance between the fingers hence can detect a first finger on a hand in a first location area in the depth image), to obtain spatial locations of a first group of hand contours joints of the fingers (Figs. 5-10, [0035-0039]);		
 recognizing, based on a depth image comprised in the target set of hand images, locations of hand contours joints of the fingers on a hand in a second location area in the depth image (Figs. 5-10, [0022], depth, or the distance between the user's hands/fingers and the items with which the user is interacting. [0035-0039]. Examiner notes Fleischmann can detect individual fingers or distance between the fingers hence can detect a second finger on a hand in a second location area in the depth image), to obtain spatial locations of a second group of hand contours joints of the fingers, wherein the second location area is an area that is in the depth image corresponding to the first location area (Fleischmann can detect individual fingers or distance between the fingers hence can detect a first finger and a  second finger on a hand wherein the  second location area is located next to or corresponds to the first finger location area in the depth image), and the depth image and the color image are images obtained by synchronously photographing a same scene ([0025], the cameras may also generate color ("RGB") data, in the same way that conventional color cameras do, and the color data can be combined with the depth data for processing); and 
merging the spatial locations of the first group of hand contours joints of the fingers and the second group of hand contours joints of the fingers ([0036-0039], Fig. 9, a tracking module uses the depth data to construct a model or representation of the hand by processing the depth data stream to obtain real-time positions of all of the joints of the user's hand.   [0046], The object may be selected by performing a pre-defined gesture, such as a pinch, or a grab. Once the object has been selected in this way, it moves responsive to the movements of the user's hand. Examiner notes a “pinch requires” merging the spatial locations of the first finger and the second finger); to obtain spatial locations of a group of hand contours joints of the fingers corresponding to the target set of hand images ([0036-0039], Fig. 9, a tracking module uses the depth data to construct a model or representation of the hand by processing the depth data stream to obtain real-time positions of all of the joints of the user's hand.   Also note [0045], There may be a one-to-one mapping between the movements of the user's hands/fingers and those of the cursor on the display in the virtual interactive space).
Fleischmann teaches at [0037] tracking of hand contours joints of the fingers, and the points where the bases of the fingers meet the palm thereby suggesting the knuckles of a hand can be tracked.  Still, examiner relies upon Hu who explicitly discloses recognizing locations of hand knuckles. 
Hu teaches a gesture-based manipulation method ([0009], Figs. 6-7 show hand gestures that may be tracked), comprising: 
recognizing locations of hand knuckles on hands ([0014], The method includes: detecting a knuckle operation on the touchscreen. [0082], when the electronic device detects a knuckle operation, personal identification may be performed based on a knuckle feature, to ensure security of an electronic device operation. an image collection unit in the electronic device captures an image of a human knuckle print, and extracts a region-of-interest (ROI for short) image I.sub.ROI based on local convexity of the knuckle print).
	Regarding claims 12 and 31, Fleischmann teaches the method according to claims 10 or 29, wherein before recognizing the hand knuckles in the F sets of hand images; to obtain spatial locations of F groups of hand knuckles, the method further comprises: 
synchronously photographing the same scene by using a color sensor and a depth sensor ([0025], the cameras may also generate color ("RGB") data, in the same way that conventional color cameras do, and the color data can be combined with the depth data for processing), to obtain an original color image and an original depth image ([0025]); 
spatially aligning the original color image and the original depth image ([0025]); and 	separately performing hand segmentation on the aligned original color image and an original depth image ([0025,0036-0039]); to obtain the target set of hand images ([0036-0039], a depth camera obtains depth data of the scene. Then at stage 915, a tracking module uses the depth data to construct a model or representation of the hand by processing the depth data stream to obtain real-time positions of all of the joints of the user's hand.).

Claims 8, 22, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over applicant IDS cited Fleischmann et al. (US 20130265220 A1, hereinafter, Fleischmann) in view of Hu et al. (WO 2018076380 A1, hereinafter, Hu.  Examiner will map to US-equivalent and English translated US 2019/0318169 A1), as applied to claim 1 above, and further in view of Yang et al. (US 20060177112 A1, hereinafter, Yang).
Regarding claims 8, 22, and 27,  Fleischmann is not relied upon for teaching the method or computer readable storage medium operations further comprises: when a quantity of hand knuckles in each of K sets of hand images is less than a quantity threshold, notifying that a gesture operation goes beyond a manipulation range, wherein the K sets of hand images are comprised in the F sets of hand images, K is less than or equal to F, and K is a positive integer.
Yang teaches when a hand knuckles in each of K sets of hand images is less than a quantity threshold, notifying that a gesture operation goes beyond a manipulation range, wherein the K sets of hand images are comprised in the F sets of hand images, K is less than or equal to F, and K is a positive integer ([0008], a gesture-recognition based input device to determine whether the gesture performed by a user is out of an allowable range and for generating warnings when the gesture is out of the allowable range so that the user can properly perform the gesture within the allowable range. Examiner notes Yang’s teaching directly corresponds to applicant specification [0126-0127] teaching related to this claim which states an effect will be triggered if a gesture operation falls outside of a manipulation range).
As stated in the claim 1 rejection above, Hu teaches the detection of hand knuckles hence the combination of Fleischmann, Hu, and Yang teach when a quantity of hand knuckles in each of K sets of hand images is less than a quantity threshold, notifying that a gesture operation goes beyond a manipulation range, wherein the K sets of hand images are comprised in the F sets of hand images, K is less than or equal to F, and K is a positive integer.
It would have been obvious to one skilled in the art, before the effective filing date of the invention Fleischmann, Hu, and Yang such that a quantity of hand knuckles in each of K sets of hand images is less than a quantity threshold, notifying that a gesture operation goes beyond a manipulation range, as Yang teaches generating warnings when the gesture is out of the allowable range is beneficial to  the user as it notifies the user to properly perform the gesture within the allowable range (Yang, [0008]).

Response to Arguments
Applicant's arguments filed 25 July 2022 are directed towards the amended subject matter. The rejection above details Fleischmann in view of Hu disclose all the limitations of the invention as currently claimed. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN P BRITTINGHAM whose telephone number is (571)270-7865. The examiner can normally be reached Monday-Thursday, 10 AM - 6 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHANIEL P BRITTINGHAM/Examiner, Art Unit 2622                                                                                                                                                                                                        /ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622